Case 1:12-cv-00509-SOM-RLP Document 235 Filed 02/15/19 Page 1 of 3           PageID #:
                                  9469


 MEGAN A. SUEHIRO #9582-0
 300 South Grand Avenue, Twenty-Second Floor
 Los Angeles, California 90071
 Telephone: (213) 612-2500
 E-mail: megan.suehiro@morganlewis.com

 Attorneys for Defendant
 Deutsche Bank National Trust Company, as trustee

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI‘I

 LIONEL LIMA, JR., et al.,                 No. 1:12-cv-00509-SOM-RLP

                     Plaintiffs,           DECLARATION OF
                                           MEGAN A. SUEHIRO IN
        vs.                                SUPPORT OF DEFENDANT
                                           DEUTSCHE BANK NATIONAL
 DEUTSCHE BANK NAT’L TRUST                 TRUST COMPANY, AS TRUSTEE’S
 CO., et al.,                              MOTION TO STRIKE AND
                                           EXCLUDE THE CASSIDAY LETTER

                     Defendants.


                  DECLARATION OF MEGAN A. SUEHIRO

       I, MEGAN A. SUEHIRO, do hereby declare under penalty of perjury as

 follows:

       1.      I am an attorney with the law firm of Morgan, Lewis & Bockius

 LLP, counsel for defendant Deutsche Bank National Trust Company, as trustee

 (the “Trustee”). I am an attorney admitted to practice in the State and Federal

 Courts of Hawai‘i. I make this declaration based upon my own knowledge,

 publicly-available documents, and all prior papers and proceedings had herein. I
Case 1:12-cv-00509-SOM-RLP Document 235 Filed 02/15/19 Page 2 of 3            PageID #:
                                  9470


 am familiar with all prior papers and proceedings herein. This declaration is

 offered in support of the Trustee’s “Motion to Strike and Exclude the Cassiday

 Letter,” dated February 15, 2019.

       2.       Attached hereto as Exhibit “1” is a is a true and correct copy of an

 April 14, 2018 letter from Paul R. Cassiday Jr. to Mr. Bickerton (without exhibits),

 which Plaintiffs served upon the Trustee on April 20, 2018, and which Plaintiffs

 filed herein at Dkt.#190-44.

       3.       Attached hereto as Exhibit “2” is a is a true and correct copy of the

 “Second Stipulation and Scheduling Order,” dated December 27, 2018, filed herein

 at Dkt.#229.

       4.       Attached hereto as Exhibit “3” is a true and correct copy of the

 highlighted transcript of the deposition of Mr. Cassiday, sworn to August 15, 2018.

       5.       Attached hereto as Exhibit “4” is a true and correct copy of a

 document obtained from the Hawaii Department of Commerce & Consumer

 Affairs, Professional & Vocational Licensing Search page on February 15, 2019.

       6.       Attached hereto as Exhibit “5” is a true and correct copy of the

 “Expert Report of Steven D. Chee, MAI,” dated June 8, 2018, which the Trustee

 served upon Plaintiffs on June 8, 2018.




                                           2
Case 1:12-cv-00509-SOM-RLP Document 235 Filed 02/15/19 Page 3 of 3   PageID #:
                                  9471
